DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1 – 14 are pending.

Response to Arguments
Applicant’s arguments, see papers, filed 3/9/21, with respect to 112, 1st paragraph rejection of Claims 1-8 have been fully considered and are persuasive.  The 112, 1st paragraph rejection of 3/9/21 has been withdrawn. 

Applicant's arguments filed on 3/9/21 have been fully considered but they are not persuasive.
Applicant argues that the Cajiga reference doesn’t teach or suggest supporting fuel tanks “independently of the elevated housing”.  The Examiner has considered this argument and respectfully disagrees.  Cajiga clearly discloses the use of armored skin or panels 18 surrounding and forming a housing to block from view and protect the components of station 10 (see col. 12, line 62 – col. 13, line 19).  The panels can be removed from the platform and the fuel tanks and platform will still stand.  Therefore, these panels (i.e., housing) in no way support the fuel tanks.

Applicant further argues, with respect to claim 9, that Reese doesn’t disclose a triple walled construction.  The Examiner has considered this argument and respectfully disagrees.  The Reese reference clearly discloses an inner tank (114), and intermediate tank (112) and an outer tank (118) as shown in Figure 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cajiga et al. (9403511).
Regarding claims 1 and 8, the Cajiga et al. reference discloses a fuel distribution station (10; Figs. 1-5; col. 5, lines 44-65) comprising: an elevated fuel storage housing (armored skin or panels 18 surround and form a housing to block from view and protect the components of station 10), said housing comprising a first fuel tank (28) and a second fuel tank (34); a supporting structure (14) for supporting said platform in an elevated position permitting the passage of an incoming vehicle beneath said platform (Figure 3); an interconnecting system (bracket system 32; Fig. 5, col. 7, lines 37-52) comprising an interconnecting joint (bracket 32) connecting said first fuel tank and said second fuel tank directly to said supporting structure; and wherein said support structure (14) supports said first and said second fuel tanks independently of said housing.

Regarding claim 2, wherein: said interconnecting system further comprising a mounting bracket (32) connecting said first fuel tank (28) to said supporting structure (14) directly. See Figure 23.

Claims 3-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cajiga et al. in view of Reese (5564588).
Regarding claim 3, the Cajiga reference discloses the invention substantially as claimed (discussed supra), but is silent as to said first fuel tank and said second fuel tank each comprising a double wall construction having a first wall, a second wall disposed outside the first wall, and a space between said first wall and said second wall.
However, Reese teaches another fuel tank (110; Fig. 14; col 11, In 31 -34), wherein said tank comprises a double wall construction having a first wall (112; Fig. 14; col 11, In 38-41), a second wall (118; Fig. 14; col 11, In 38-41) disposed outside the first wall, and a space between said first wall and said second wall (116; Fig. 14).
Therefore, it would have been obvious to a person having ordinary skill in the art to have employed the double wall construction of Reese upon the tank of Cajiga, in order to strengthen the tank unit and better protect potentially volatile tank contents from undesired exposure.

Regarding claim 4, Reese further discloses wherein: said space between said a first wall and said a second wall is filled with fire and ballistic resistant materials (granular perlite filling space 116; Fig. 14; col 11, In 38-41, col 9, In 17-30).

Regarding claims 5 and 9, the Cajiga reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose said first fuel tank and said second fuel tank each comprises a triple wall construction having a first wall, a second wall disposed outside the first wall, and an intermediate wall between said first and second walls; and a first annular space defined between said first wall and said intermediate wall, and a second annular space formed between said intermediate wall and second wall.
However, Reese teaches a fuel tank (110; Fig. 14; col 11, In 31 -34), wherein said tank comprises a triple wall construction having a first wall (114; Fig. 14; col 11, In 38-47), a second wall (118; Fig. 14; col 11, In 38-47) disposed outside the first wall, and an intermediate wall (112; Fig. 14; col 11, In 38-47) between said first and second walls; and a first annular space (122; Fig. 14) defined between said first wall and said intermediate wall, and a second annular space (116; Fig. 14; col 11, In 38-41) formed between said intermediate wall and second wall. Therefore, it would have been obvious to a person having ordinary skill in the art to have employed the triple wall construction of Reese upon the tank of Cajiga, in order to strengthen the tank unit and better protect potentially volatile tank contents from undesired exposure.

Regarding claims 6 and 10, Reese further teaches said first annular space is filled with a first material (122 filled with air; Fig. 14; col 11, In 48-65); said second annular space is filled with a second material (116 filled with granular perlite; Fig. 14; col 11, In 38-41).

Regarding claims 7 and 11, Reese further teaches said first material is a shock absorbing material (122 filled with air; Fig. 14; col 11, In 48-65) and said second material is a fire and ballistic resistant material (116 filled with granular perlite; Fig. 14; col 11 In 38-41); but is silent wherein: said first material is afire and ballistic resistant material; said second material is a shock absorbing material.
Placement and positioning of materials to best insulate a tank as a result of routine experimentation is within the ordinary skill of one in the art. Therefore, it would have been obvious to a person having ordinary skill in the art to have employed a first material as a fire and ballistic resistant material and a second material as a shock absorbing material, in order to better protect potentially volatile tank contents from undesired exposure.

Regarding claim 12, the Reese reference further teaches said second material is a thermal insulating material. See col 9, line 57 - col 10, line 40.

Regarding claim 13, the Cajiga reference further discloses said tank connecting system fixedly connects a housing of said first tank to a housing of said second tank (leftmost instances of 32 connecting 14 to leftmost instance of tank 28; unlabeled in figures 23 and 24; col 8, In 62 to col 9, In 11).

Regarding claim 14, wherein: said connected intermediate tanks of said first fuel tank unit and said second fuel tank unit bears the load of said elevated fuel storage unit, so as to prevent the structural stress being passed to the inner tanks of said first and second tank fuel unit. This is inherent to the Cajiga system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753